Citation Nr: 0318863	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-13 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to August 
1977.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Offices in Nashville, Tennessee (hereinafter RO). 


REMAND

The veteran contends that he developed "fallen arches" as a 
result of military service.  He discharged from service after 
a Medical Board determined that he had congenital pes planus.

Based upon the requirement of 38 C.F.R. § 4.57 as well as the 
Board's review of the record, which includes: 1) the 
veteran's sworn testimony regarding a 52 mile road hike in 
which he participated during service; 2) his sworn testimony 
regarding the good condition of his feet prior to entering 
into the service; and 3) his January 1977 entrance medical 
examination report, conducted 5 months prior to his entrance 
into the service, indicating that his feet were normal, the 
Board concludes that additional development is necessary.  
The Board notes that the veteran's service records include a 
disposition form, signed by the veteran in July 1977, 
requesting his discharge from service as a result of 
congenital bilateral symptomatic pes planus.  Nevertheless, 
in light of the veteran's testimony and his entrance medical 
examination report, this case requires further development.

Given a recent decision of the United States Court of Appeals 
for the Federal Circuit that invalidated 
38 C.F.R. § 19.9(a)(2), this development must be accomplished 
by remand.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, 
in order to assist the veteran in the development of his 
appeal and to ensure due process, this case must be REMANDED 
for the following development.  

1.	The RO shall attempt to obtain the 
veteran's medical records, relating to leg 
surgery, which he underwent in or around 
2001.  (See pages 4-6 of veteran's 
December 2002 testimony marked by a yellow 
tab to the left of the claims folder, 
which references the veteran's surgery in 
or around 2001.)  If the RO is not able to 
obtain these records, it should note that 
in the appellant's claims file.  

2.	After any records obtained as a result 
of the foregoing development have been 
associated with the claims folder, then 
the veteran should be accorded an updated 
VA examination by the appropriate 
physician for his foot condition.  The 
claims folder and copy of this remand must 
be made available to the examiner prior to 
the examination.  The examiner should 
review all examination reports, including 
but not limited to the veteran's service 
records and the veteran's private medical 
records.  

All necessary tests should be conducted.  
The examiner should review the results of 
any testing prior to completion of the 
report.  

The veteran was diagnosed during service 
with bilateral pes planus.  The examining 
physician is requested to address the 
following:

a)	The nature of the veteran's current 
foot disability, including whether it 
is unilateral or bilateral and whether 
acquired or congenital;
b)	if a foot disorder is congenital in 
nature, the examiner is requested to 
express an opinion as to whether, 
during the veteran's military service 
(from June-August 1977), the disorder 
increased in over-all severity (a 
temporary exacerbation of symptoms does 
not constitute an over-all increase in 
severity), and, if so, whether such 
increase was due to the natural 
progress of the disease;

(See pages 4-5 of veteran's December 2002 
testimony, marked by a yellow tab to the 
left of the claims folder; and the service 
medical records, marked by a pink tab and 
contained in the manila folder at the back 
of the claims folder, showing a normal 
induction examination and discharge from 
service due to pes planus.)

All conclusions should be supported by 
citation to clinical findings of record.  
In addition, the examiner should provide 
complete rationale for all conclusions 
reached.   

3.	After the completion of the above 
development, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA are fully complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159 (West 2002).

4.	To the extent the claim on appeal 
remains denied, the veteran should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the reports from the 
examination requested above and the VCAA.  
An appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran until he is notified.
The purpose of this REMAND is to assist the veteran and to 
obtain clarifying information.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                 
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



